DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021 and 10/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a polarization insensitive optical phase modulator comprising: a glass substrate; a liquid crystal element; a first electrode on a first surface of the liquid crystal element adjacent the glass substrate; a second electrode on a second surface of the liquid crystal element, opposite the first surface, the first and second electrodes supplying an electric potential across the liquid crystal element to drive liquid crystals in a predetermined configuration; a silicon backplane on the second electrode opposite the liquid crystal element; wherein the first electrode is a transparent electrode to a selected wavelength and is on a surface of the glass substrate; and wherein the second electrode includes individually addressable pixels and reflection metal mirrors on pixel surfaces and is on a surface of the silicon backplane; and a polymer quarter-wave plate (QWP) between the second electrode and the liquid crystal element, the polymer QWP having an optical axis at 45 degrees to a liquid crystal slow axis, wherein reflected light has a 90 degree polarization rotation before traversing the liquid crystal element a second time; and wherein the reflected light passing through the liquid crystal element the second time has a different phase modulation from that of incident light passing through the liquid crystal element a first time, such that output light has a same phase modulation for both polarization components. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Frisken et al (U.S. Patent No. 9,065,707) teaches a polarization insensitive optical phase modulator (Fig 5, 20) comprising: a glass substrate (32); a liquid crystal element (22); a first electrode (24) on a first surface of the liquid crystal element adjacent the glass substrate; a second electrode (26) on a second surface of the liquid crystal element, opposite the first surface, the first and second electrodes supplying an electric potential (V) across the liquid crystal element to drive liquid crystals in a predetermined configuration (22); a silicon backplane (30) on the second electrode opposite the liquid crystal element; wherein the first electrode (24) is a transparent electrode to a selected wavelength and is on a surface of the glass substrate (32); and wherein the second electrode (26) includes individually addressable pixels (28) and reflection metal mirrors (42, 44) on pixel surfaces and is on a surface of the silicon backplane (30). 
However, Frisken, does not teach or suggest, the specific limitations of “a polymer quarter-wave plate (QWP) between the second electrode and the liquid crystal element, the polymer QWP having an optical axis at 45 degrees to a liquid crystal slow axis, wherein reflected light has a 90 degree polarization rotation before traversing the liquid crystal element a second time; and wherein the reflected light passing through the liquid crystal element the second time has a different phase modulation from that of incident light passing through the liquid crystal element a first time, such that output light has a same phase modulation for both polarization components” nor would it have been obvious to do so in combination. 
Claims 2-10 are also allowable for depending on claim 1.

Claim 11 recites a liquid crystal on silicon (LCOS) device providing a substantially polarization independent response to input light, the LCOS device comprising: a glass substrate having first and second opposing surfaces; a silicon backplane having first and second opposing surfaces; a liquid crystal material between the first surface of the glass substrate adjacent the liquid crystal material and the first surface of the silicon backplane adjacent the liquid crystal material; a first electrode on the glass substrate between the glass substrate and the liquid crystal material, the first electrode being a transparent electrode that provides a common potential voltage Vcom; and a second electrode on a frame buffer pixel circuit that includes a first electric gate, a source follower, and a second electric gate, wherein the second electrode in a pixel is not limited to frame buffer pixel circuit. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 11, Frisken et al (U.S. Patent No. 9,065,707) teaches a liquid crystal on silicon (LCOS) device (Fig 5, 20) providing a substantially polarization independent response to input light, the LCOS device comprising: a glass substrate (32) having first (bottom) and second (top) opposing surfaces; a silicon backplane (30) having first (top) and second opposing surfaces (bottom); a liquid crystal material (22) between the first surface of the glass substrate (32) adjacent the liquid crystal material and the first surface of the silicon backplane (30) adjacent the liquid crystal material; a first electrode (24) on the glass substrate between the glass substrate and the liquid crystal material, the first electrode being a transparent electrode that provides a common potential voltage V.sub.com (V); and a second electrode (26). 
However, Frisken, does not teach or suggest, the specific limitations of “a second electrode on a frame buffer pixel circuit that includes a first electric gate, a source follower, and a second electric gate, wherein the second electrode in a pixel is not limited to frame buffer pixel circuit” nor would it have been obvious to do so in combination. 
Claims 12-15 are also allowable for depending on claim 11.

Claim 16 recites a method of fabricating a polymer quarter-wave plate (QWP) for a polarization insensitive optical phase modulator, the method comprising: providing a silicon backplane; forming a second electrode on the silicon backplane, the second electrode including individually addressable pixels and reflection metal mirrors on pixel surfaces; forming an linear photo-polymerization (LPP) layer on the first electrode; exposing the LPP layer to polarized ultra-violet (UV) light; forming a liquid crystal polymer (LCP) layer on the exposed LPP layer; and exposing the LCP layer to un-polarized UV light to provide the polymer quarter-wave plate (QWP) between the second electrode and a liquid crystal element. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 16, Tan et al (U.S. Patent No. 8,643,822) teaches a method of fabricating a polymer quarter-wave plate (QWP) comprising (claim 1): providing a plate; forming a linear photo-polymerization (LPP) layer exposing the LPP layer to polarized ultra-violet (UV) light (claim 1); forming a liquid crystal polymer (LCP) layer on the exposed LPP layer (claim 1); and exposing the LCP layer to unpolarized UV light (claim 1).
However, Tan, does not teach or suggest, the specific limitations of “the method comprising: providing a silicon backplane; forming a second electrode on the silicon backplane, the second electrode including individually addressable pixels and reflection metal mirrors on pixel surfaces; forming an linear photo-polymerization (LPP) layer on the first electrode; and exposing the LCP layer to un-polarized UV light to provide the polymer quarter-wave plate (QWP) between the second electrode and a liquid crystal element” nor would it have been obvious to do so in combination.
Claims 17-19 are also allowable for depending on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/18/2022